Citation Nr: 0843923	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an anxiety disorder as 
due to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from April 1954 to 
April 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In September 2008, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned, sitting at the Board's main office in 
Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for an 
anxiety disorder that he maintains is due to his service-
connected bilateral hearing loss and tinnitus.  Service 
connection for bilateral hearing loss was granted by the RO 
in a June 1957 rating decision, and in September 2006, 
service connection for tinnitus was granted.

In January 2007, the veteran underwent VA examination and the 
examiner concluded that it was "unlikely his current 
depression was related to his hearing loss."  Unfortunately, 
despite the Board's careful review of the examination report, 
it appears that the examiner did not provide any information 
regarding her professional credentials or level of 
professional expertise.  Hence, the evidence does not 
indicate whether the examiner was a psychiatrist, 
psychologist, a social worker, or perhaps someone with no 
psychiatric expertise.  Accordingly, further development is 
in order.

The need for this development is further dictated the Board's 
October 2008 receipt of relevant medical evidence in the form 
of VA mental health records dated from May to September 2008, 
without a waiver of initial RO review.  While the Board 
cannot consider these with an initial review by the RO, 
38 C.F.R. § 20.1304 (2008), these records do show that in 
September 2008 a physician's assistant opined that the 
veteran's depression was related to his service-connected 
hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
January 2007 VA examiner provide a copy of 
her curriculum vitae or other similar 
information that describes her 
professional credentials and expertise in 
the field of psychiatry.  

2,  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for an anxiety disorder 
secondary to bilateral hearing loss and 
tinnitus.  If the benefit sought is 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) that includes 
a review of all evidence received since 
the October 2007 statement of the case, 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

